Citation Nr: 1827530	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  12-02 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a lumbar spine disability.

(The issue of entitlement to service connection for fatigue, including as due to an undiagnosed illness or medically unexplained chronic multi-symptom illness associated with service in the Persian Gulf, will be addressed in a separate decision.)


REPRESENTATION

The Veteran represented by:  Jeany Mark, Esq.


ATTORNEY FOR THE BOARD

Grace J. Suh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to September 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction is presently with the RO in Baltimore, Maryland. 

In a February 2012 VA Form 9, the Veteran requested a Board videoconference hearing.  A hearing was scheduled in September 2016, but his representative requested a postponement in a September 2016 letter.  To date, another videoconference hearing has not been scheduled with respect to this claim.  However, the Board finds there is no prejudice given the Board's decision herein.  See Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007) (holding that there is no prejudicial error if it does not affect the "essential fairness" of the adjudication.

In December 2016, the Board remanded this matter for further development; namely, to obtain additional VA treatment records and to afford the Veteran another VA examination, each of which has been accomplished.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that a Court or Board remand confers upon a veteran the right to substantial, but not strict, compliance with that order). 


FINDING OF FACT

The evidence of record establishes the Veteran sustained multiple low back injuries in service, which either caused or contributed to his current diagnosis of degenerative disc disease of the lumbar spine.




CONCLUSION OF LAW

The criteria for service connection for degenerative disc disease of the lumbar spine have been met.  38 U.S.C. §§ 1110, 1111, 1113, 1131, 1132, 1133, 1137 (2012); 
38 C.F.R. §§ 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he has a lumbar spine disability stemming from his active duty service.  See February 2012 VA Form 9.  More specifically, he asserts that he injured his back in the early 1980s while lifting weights.  Since that time, he has continued to experience low back pain.  However, he does not have treatment records immediately following separation from service because he did not have health insurance.  More  importantly, he could not afford to take time off from work in order to see treatment because had a family to support.

Generally, service connection may be established if the evidence demonstrates that a current disability resulted from a disease or injury incurred in or aggravated by active duty service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  In that regard, service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to the period of service, establishes the disease was incurred during active duty service.  38 U.S.C. §§ 1113(b), 1133(c); 38 C.F.R. § 3.303(d).

In order to prove service connection, there must be competent and credible evidence of (1) a current disability; (2) an in service incurrence or aggravation of a disease or injury; and (3) a nexus or link between the current disability and the in service disease or injury.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Here, the evidence of record establishes the Veteran has been diagnosed with various lumbar spine disabilities post-separation; chronic lumbar strain, degenerative disc disease, degenerative arthritis, spinal stenosis, and scoliosis of the lumbar spine.  January 1993 General Medical VA Examination Report; May 2010 Gulf War VA Examination Report; February 2017 Back Condition VA Examination Report.  Thus, the current disability element has been satisfied.  Id.

Likewise, the Board finds there is ample evidence of an in service incurrence.  Id.
A review of the Veteran's service treatment records (STRs) discloses numerous complaints of low back problems throughout his service.  Consistent with his lay statement, the first reference to a back problem begins in December 1980.  A December 1980 Chronological Record of Medical Care documented his report of low back pain after lifting weights.  At that time, the treatment provider simply noted an assessment of low back pain, secondary to weight lifting.  

Less than a year later, a March 1981 Chronological Record of Medical Care noted a second complaint of back problems due to weight lifting.  Upon examination, the treatment provider indicated an assessment of thoracic/lumbar strain.  An imaging study obtained in conjunction with this examination revealed a normal lumbosacral spine.  December 1980 Radiographic Report.

In December 1982, the Veteran continued to report experiencing back pain, and the treatment provider recorded an assessment of back pain, secondary to spasms.  December 1982 Chronological Record of Medical Care. 

Once more in January 1984, the Veteran reported suffering from back pain after lifting weights, which led to a provisional diagnosis of low back pain.  January 1984 U.A.B. Emergency Department Note; January 1984 U.A.B. Department of Radiology Diagnostic Report.  However, an imaging study conducted at the time revealed a normal lumbar spine.  January 1984 U.A.B. Department of Radiology Diagnostic Report.

Four months later, a May 1984 Chronological Record of Medical Care documented the Veteran's complaint of left hip and thigh pain and acknowledged he had a history of a back injury.  Following examination, the treatment provider found evidence of mild tenderness over the left lower lumbar spine region and indicated an impression of possible sciatica. 

Thereafter, in February 1985, the Veteran complained of low back pain after playing basketball.  February 1985 Emergency Care and Treatment Note; February 1985 Ground Mishap Injury Report (noted the Veteran's report of injuring his lower back after landing hard while playing basketball).  Following examination, the treatment provider found evidence of spasms in the lower left thoracic paraspinal muscles and indicated an assessment of acute thoracic muscle strain.  February 1985 Emergency Care and Treatment Note.

A year later, the Veteran renewed his report of suffering from back pain.  August 1986 Chronological Record of Medical Care.  The following year, an imaging study obtained in March 1987 was negative for any lumbar spine issues.  March 1987 Radiographic Report.  Nonetheless, he continued to complain of low back pain in September 1987.  September 1987 Chronological Record of Medical Care.  At that time, he relayed experiencing a pull in his back and pain after lifting a cook stove.  Upon examination, the treatment provider determined there was tenderness over the right lumbar area and noted an assessment of low back pain.  

Later in July 1991, the Veteran reported the sudden onset of severe back spasms on the left side.  July 11, 1991 Emergency Care and Treatment Note; July 15, 1991 Chronological Record of Medical Care (noted the Veteran had a long history of low back pain).  Following examination, the treatment provider indicated an assessment of acute back spasms.  July 11, 1991 Emergency Care and Treatment Note. An imaging study conducted in conjunction with this examination revealed a mild left convex lumbar scoliosis.  July 11, 1991 Radiologic Consultation Request/Report.  Shortly thereafter, another imaging study of the lumbar spine was obtained, which was negative for any spinal issues.  July 18, 1991 R.H.M.M.H. Department or Radiology Computed Tomography of the Lumbar Spine.  Even so, his complaint of low back pain did not subside.  A July 25, 1991 Chronological Record of Medical Care documented his continued report of low back pain.  Notably, it indicated that he had been hospitalized for five days due to the pain.  However, the treatment provider indicated an assessment of resolving low back pain.  This assessment continued into early August 1991.  August 1991 Chronological Record of Medical Care (noted the Veteran had low back pain which was almost resolved).

Finally, in February 1992, the Veteran reported experiencing low back pain after playing basketball.  February 1992 Chronological Record of Medical Care.  Following examination, the treatment provider noted an assessment of mechanical lumbar strain with spasm.  

In light of the above, the crux of this claim is whether there is a nexus between any of the Veteran's current lumbar spine diagnoses and his various in service incidents.  See Shedden, supra.

In furtherance of this claim the Veteran has been examined by the VA on multiple occasions.  He was first afforded a VA examination in January 1993.  January 1993 General Medical VA Examination Report.  During the examination, he reported  suffering from intermittent back pain since 1980 when he strained his back lifting weights.  Although an imaging study obtained as part of the examination showed a normal lumbar spine, the VA examiner noted an impression of chronic upper lumbar strain upon examination.  However, the VA examiner did not proffer a nexus opinion.  Thus, the probative value of the January 1993 General Medical VA Examination Report is limited to establishing a post-separation diagnosis of chronic upper lumbar strain.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008) (holding that to have probative value, a medical report must contain not only a clear conclusion with supporting data, but also a reasoned medical explanation connecting the two).

The Veteran underwent a second VA examination in May 2010.  May 2010 Gulf War VA Examination Report.  At the time of the examination, he reiterated that he injured his back in service while lifting weights in 1980 or 1981, and has suffered from chronic back pain since then.  Following examination, the VA examiner noted imaging studies were obtained in October 2009 that showed advanced degenerative disc disease at the L5-S1 and smooth broad-based protrusion of the disc at the L5-S1.  As a result, the VA examiner diagnosed him accordingly.  Nevertheless, the VA examiner opined the diagnosis was not caused by or otherwise related to his service because there was no objective evidence to support it.  In support, the VA examiner pointed to the 1991 imaging study of the lumbar spine which was normal.  Rather, the VA examiner concluded the degenerative changes were associated with the aging process.   

In rendering this opinion, the VA examiner did not address the assessment of mechanical lumbar strain in February 1992 or the diagnosis of chronic upper lumbar strain by the January 1993 VA examiner.  Thus, the May 2010 Gulf War VA Examination is inadequate the adjudicate this claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (holding that an opinion is adequate where it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's evaluation of the disability is a fully informed one), citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  

Most recently, the Veteran was examined by the VA in February 2017.  See February 2017 Back Condition VA Examination Report.  During this examination, he again relayed experiencing a sharp back pain after lifting weights in service in 1980 and suffering from persistent back pain thereafter.  After examination, this VA examiner diagnosed him with degenerative arthritis, spinal stenosis, and scoliosis of the lumbar spine.  In the end, the VA examiner opined that it was less likely than not his claimed lumbar spine disability was caused by or otherwise related to service.  In offering this opinion, the VA examiner stated a review of his STRs documented no low back complaints despite numerous STR entries to the contrary.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that an opinion based upon an inaccurate factual premise has no probative value).  Further, the VA examiner concluded his diagnosis of scoliosis in service undeniably existed prior to service, without any supporting rationale.  See Nieves-Rodriguez, supra; see also June 1980 Report of Medical Examination (noted no spinal abnormalities upon clinical evaluation at enlistment).  Notably, the VA examiner did not address the October 2009 imaging studies showing degenerative disc disease at the L5-S1 and smooth broad-based protrusion of the disc at the L5-S1.  See Stefl, supra.  As such, the February 2017 Back Condition Medical Opinion is also inadequate to adjudicate this claim.

Following the February 2017 VA examination, the Veteran submitted an October 2017 letter from Dr. A.A., a private treatment provider.  In the October 2017 letter, Dr. A.A. confirmed having reviewed his pertinent STRs, post-separation treatment records, and relevant VA examination reports.  In particular, Dr. A.A. took issue with the May 2010 Gulf War VA Examination Report, stating that it showed a lack of understanding regarding the nature and course of degenerative disc disease.  

Dr. A.A. cited multiple medical sources describing the nature and course of degenerative disc disease.  According to these sources, in addition to the aging process, there were several other factors that could cause or accelerate the development of degenerative disc disease.  For instance, gender (being a male between 30 and 50 years of age), weight, frequent driving, a sedentary lifestyle, and smoking .  Of note, it also included sports related accidents, frequent bending, twisting, or lifting as common causes of degenerative disc disease.  In light of the fact that he sustained repeated trauma to his lumbar spine in service, Dr. A.A. opined that it was more likely than not his degenerative disc disease of the lumbar spine began in service.  

In view of the inadequacies of each of the VA examinations, the October 2017 letter from Dr. A.A. is necessarily the most probative evidence of record.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

In contemplating the medical sources detailed by Dr. A.A., the Board notes the Veteran meets non-service and service related factors; he was a male between 30 and 50 years of age at the time he was diagnosed with degenerative disc disease; post-separation he was employed as a bus driver; and he had sports related and lifting injuries in service.  See May 2010 Gulf War VA Examination Report (noted the Veteran was born in 1960 and that he was employed as a bus driver and had been so for the past five to 10 years).  However, the medical sources do not suggest any one factor or combination of factors took precedence over another.  As such, his sports related and lifting injuries in service are accorded no less consideration than his age and post-service employment.

Of importance, the medical sources cited by Dr. A.A. suggest that the lack of evidence confirming the manifestation of degenerative disc disease in service or shortly after separation from service does not preclude the possibility that his in service complaints related to weight lifting, playing basketball, and duties as a food service specialist at a minimum contributed to the development of degenerative disc disease post-separation.

Given that Dr. A.A.'s opinion is consistent with the medical evidence of record contemporaneous with the Veteran's service; his sports related and lifting injuries in service are common causes of degenerative disc disease; and such injuries can contribute to the onset of degenerative disc disease over time, the Board finds the nexus element of this claim has been met.  See Shedden, supra.  Accordingly, the Board finds the preponderance of the evidence warrants service connection for degenerative disc disease of the lumbar spine.  See 38 C.F.R. §§ 3.303, 3.304. 


ORDER

Service connection for degenerative disc disease of the lumbar spine is granted.



____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


